WASHINGTON. Circuit Justice.
Upon the affidavit of the plaintiff, and the letters from the defendant to John Andrews, as well as the introductory letter to the plaintiff’s house, it appears that the imperial license was the property of the defendant, and was sold to the Bosleys by his agent John Andrews, for the use and benefit of the defendant. It was therefore a sale made by the defendant, and the contract, for the breach of which the recovery was had, was his contract, and the sum recovered became a debt for which he was answerable, and for which he might have been sued. Although the agent was also liable, the person dealing with him having his choice of remedy against the agent or the principal. If John Andrews had paid the judgment, the defendant would have been liable in an action for money paid and advanced at the suit of John Andrews. That having been paid by the plaintiff, the legal result is the same, and he has a cause of action to recover the amount so paid against the defendant.
The rule must be discharged.
[See Case No. 14,026.]